Branch, Judge.
This case involves an attempt by Michael Reid to recover statutory penalties owed by his employer, the Metropolitan Atlanta Rapid Transit Authority (“MARTA”), as a result of MARTA’s failure to pay Reid his workers’ compensation benefits in a timely fashion. The trial court denied this request, finding that Reid was seeking to recover additional workers’ compensation benefits resulting from a change in condition, and that his claim was therefore barred by the two-year statute of limitation found in OCGA § 34-9-104 (b). In Reid v. Metropolitan Atlanta Rapid Transit Auth., 323 Ga. App. 523 (746 SE2d 779) (2013), this Court reversed the trial court’s ruling, finding that Reid’s claim did not result from a change in condition and that therefore the claim was not time-barred. The Supreme Court of Georgia reversed that decision in Metropolitan Atlanta Rapid Transit Auth. v. Reid, 295 Ga. 863 (763 SE2d 695) (2014).We therefore vacate our earlier opinion, adopt the Supreme Court’s opinion as our own, and affirm the judgment of the trial court.

Judgment affirmed.


Phipps, C. J., and Ellington, P. J., concur.